Per Curiam. —
It would be attended with an alarming degree»of danger, to receive parol evidence in derogation of one of the most solemn acts known to the law. In Miller v. Henderson, (10 Serg. & Rawle, 290,) we were thought to have gone a great way in sanctioning the reception of parol evidence that a joint and several obligor had been drawn into-the sealing of the bond by a fraudulent representation of the use to be made of it; but there was a plausible pretext in that case to give colour to the representation, while here there is none; for no one could suppose that the grantor had agreed to give up the security of his covenant. If he had, why did he take one 1 The man who swears that he himself was the person to pay the rent, could not be sued on it. The arrangement communicated to the ground landlord was made with a stranger; and not being a party to it, the ground landlord was not bound to express any dissent from it. Nor does it appear that the defendant was ever apprised of its having been 'communicated to the ground landlord, or that he considered him as being affected by it. He therefore had no case at all.
Judgment affirmed.